Citation Nr: 0531773	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969. 

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
regional office (RO).  That rating decision denied the 
veteran's claim for an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

In a November 2004 decision, the Board granted an increased 
evaluation to 50 percent disabling; a higher evaluation was 
denied.  The veteran appealed, and in July 2005 the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated that part of the Board's decision that denied an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder, and remanded the case for readjudication in 
accordance with the Joint Motion for Partial Remand.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected post-traumatic stress 
disorder results in a severe impact on his social and 
occupational functioning.  It has not been objectively shown 
to result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected post-traumatic stress disorder 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for post-traumatic 
stress disorder, and not in excess thereof, are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102- 
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.   
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2001.  Since this letter fully provided notice of  
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
was notified in the December 2002 statement of the case (SOC) 
and the November 2004 Board decision of the laws and 
regulations pertaining to his claim for an increased rating.  
This was sufficient for notification of the information and 
evidence necessary to substantiate the claim, and the veteran 
has been adequately informed as to the type of evidence that 
would help substantiate his claim.  

Finally, with respect to element (4), the Board notes that 
while the RO's February 2001 letter did not include a 
specific request for medical and lay evidence demonstrating a 
worsening of his service connected post-traumatic stress 
disorder, the veteran has not indicated that he has any 
additional relevant evidence.  In fact, in September 2005, he 
indicated in writing that he had no other evidence to submit 
and wished the Board to proceed immediately with 
readjudication of his appeal.  Thus, there is no allegation 
from the veteran that he has any pertinent records in his 
possession that have not been obtained by VA.

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letter to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content  
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield, supra. 

The Board also notes that the VCAA notice was given prior to 
the initial adjudication of the claim currently on appeal in 
November 2001, thus the veteran received content- complying 
notice and proper VA process as described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2005).  The veteran underwent a VA 
examination in November 2002, and VA outpatient treatment 
records have been obtained.  The veteran has not identified 
other pertinent records that have not been obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 
3.159 (2005); Pelegrini v. Principi, 18 Vet. App. 112  (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Nashville, Tennessee, RO granted service connection for 
post-traumatic stress disorder in an August 1996 rating 
decision.  An initial disability evaluation of 10 percent was 
assigned from October 1995.  A February 1997 rating decision 
increased the evaluation to 30 percent disabling, from 
December 1996.  The veteran filed his current claim for an 
increased evaluation in December 2000.  The Board's November 
2004 decision increased the evaluation to 50 percent 
disabling; a claim for an evaluation in excess of 50 percent 
remains on appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, as noted above, the veteran is not appealing in 
the initial rating, which was made in August 1996; he filed 
his current claim in November 2000, and thus staged ratings 
are not for consideration.

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code section, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2005).

The veteran was hospitalized for his post-traumatic stress 
disorder in November and December 2000.  He was initially 
admitted for suicidal ideation and depression.  When 
discharged, his Global Assessment of Functioning (GAF) score 
was 50.

On a November 2002 VA psychiatric examination, the veteran 
reported that he found his job at the Post Office stressful, 
however he continued to work.  Aside from his relationship 
with his wife the veteran reported no other close personal 
relationships.  On clinical observation, the examiner noted 
that the veteran was startled upon hearing his name in the 
waiting room.  He had good grooming and hygiene.  His affect 
was flat and his mood depressed with noticeable tears at 
several points during the examination.  While there was no 
evidence of a thought disorder he did present as very slowed 
mentally and physically.  The examiner noted that the veteran 
seemed very "childlike" and "vulnerable" during the whole 
interview, especially when he reported having a good marriage 
because his wife "takes care of [him] real good."  The 
veteran reported that his wife buys his clothes and tells him 
what to do at home, and his doctor tells him the right thing 
to do in certain situations.  The veteran has difficulty 
sleeping and frequent nightmares and flashbacks about his 
service in Vietnam.  His appetite is poor and he feels 
suicidal "all the time," although he has no clear intention 
to do anything in that regard.  He has difficulty controlling 
his temper and showed a lack of enthusiasm for life.  

The examiner concluded that the veteran suffered from serious 
post-traumatic stress disorder and that his industrial and 
social capacity had been severely impacted by his disorder.  
The examiner even noted that he was surprised that the 
veteran was able to keep his job given the severity of his 
post-traumatic stress disorder.  The examiner also noted that 
while the veteran may be capable of handling his own affairs 
and money he was dependent on his wife for most matters.  His 
GAF score was 40.

Also of record are VA outpatient treatment notes dated from 
May 2002 through December 2002.  These records reflect 
ongoing complaints of, and treatment for post-traumatic 
stress disorder.  The veteran received various GAF scores 
from 50 to 55 in these treatment notes.

The veteran's post-traumatic stress disorder is manifested by 
occupational and social impairment, with deficiencies in 
work, family relations, thinking, and mood.  The record 
indicates recurrent, but not persistent, suicidal ideation.  
Aside from his wife, the veteran manifests inability to 
establish and maintain effective relationships.  The veteran 
has been assigned GAF scores ranging from 40 to 55, with the 
November 2002 VA examiner, who conducted the most thorough 
examination of the veteran, having assigned the lowest score 
in the record of 40.  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).

A GAF of 41 to 50 is defined as "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting)  or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL  MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 
1994).  

Resolving all doubt in the veteran's favor, the criteria for 
a 70 percent rating are nearly approximated.  38 C.F.R. 
§ 4.7.  The evidence does not demonstrate that the veteran's 
service connected post-traumatic stress disorder is 
productive of total occupational and social impairment.  The 
evidence of record shows that the veteran remains employed; 
he lives with his wife; and he maintains a relationship with 
his elderly mother.  The veteran has presented with good 
hygiene and has manifested no spatial disorientation.  While 
the veteran referred to suicidal ideation at his VA 
examination, the outpatient treatment records have at times 
shown no current suicidal ideation.  There is no evidence of 
delusions, hallucinations, or grossly inappropriate behavior.  
His speech has at all times been relevant and well organized, 
and his memory has been grossly intact.  

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to a schedular evaluation in excess 
of 70 percent under the regulations governing the rating of 
post-traumatic stress disorder.  38 C.F.R. Part 4, Code 9411 
(2005).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for post-traumatic stress disorder; 
while the VA examiner in November 2002 reported the veteran's 
history of "a number of hospitalizations and partial 
hospitalizations to address his post-traumatic stress 
disorder symptoms," the November/December 2000 
hospitalization report indicates that he was hospitalized 
three times for post-traumatic stress disorder, the last time 
being in December 1996.  Additionally, there is no indication 
that this disability has a marked interference with 
employment beyond that contemplated within the schedular 
standards which contemplate difficulty in adapting to 
stressful circumstances of work.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation of 70 percent for post-traumatic stress 
disorder is allowed, subject to the regulations governing the 
award of monetary benefits.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


